Case 8:18-cv-00867-DMG-MAA Document 23 Filed 03/22/21 Page 1 of 1 Page ID #:2897



    1
    2
    3                                                                      JS-6
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JUAN DIONICIO CASTRO,                    Case No. 8:18-cv-00867-DMG-MAA
  12                        Petitioner,
               v.                                JUDGMENT
  13
  14    J. ROBERTSON,
  15                        Respondent.
  16
  17          Pursuant to the Order Accepting Report and Recommendation of the United
  18    States Magistrate Judge,
  19          IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20    action is dismissed with prejudice.
  21
  22    DATED: March 22, 2021
  23
  24                                      ____________________________________
                                          DOLLY M. GEE
  25                                      UNITED STATES DISTRICT JUDGE
  26
  27
  28
